MEMORANDUM **
Carmen E. Campbell appeals pro se the dismissal of her medical malpractice action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Schnabel v. Lui, 302 F.3d 1023, 1029 (9th Cir.2002), and we affirm.
The district court properly dismissed Campbell’s action because she first filed it in state court and, after the state court dismissed the action, she attempted to remove it to federal district court. However, the right to remove a state court action to federal court is limited to defendants. See 28 U.S.C. § 1441; Am. Int’l Underwriters (Philippines), Inc. v. Continental Ins. Co., 843 F.2d 1253, 1260 (9th Cir.1988) (recognizing that plaintiffs are prohibited from removing cases to federal court under 28 U.S.C. § 1441).
All of Campbell’s contentions on appeal lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.